NORTHEAST BANCORP Exhibit 11. Statement Regarding Computation of Per Share Earnings Three Months Ended Three Months Ended December 31, 2008 December 31, 2007 EQUIVALENT SHARES: Weighted Average Shares Outstanding 2,321,264 2,357,104 Total Diluted Shares 2,321,480 2,370,853 Net Income $ 293,575 $ 402,428 Less: Preferred Stock Dividend 11,363 - Accretion of Preferred Stock 1,439 - Amortization of issuance costs 136 - Net income available to common stockholders $ 280,637 $ 402,428 Basic Earnings Per Share $ 0.12 $ 0.17 Diluted Earnings Per Share $ 0.12 $ 0.17 Six Months Ended Six Months Ended December 31, 2008 December 31, 2007 EQUIVALENT SHARES: Weighted Average Shares Outstanding 2,318,353 2,386,528 Total Diluted Shares 2,332,132 2,402,895 Net Income $ 362,690 $ 832,993 Less: Preferred Stock Dividend 11,363 - Accretion of Preferred Stock 1,439 - Amortization of issuance costs 136 - Net income available to common stockholders $ 349,752 $ 832,993 Basic Earnings Per Share $ 0.15 $ 0.35 Diluted Earnings Per Share $ 0.15 $ 0.35
